Citation Nr: 0913109	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  06-20 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother 


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from January 30, 
1967 to March 31, 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an August 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Hartford, Connecticut, which found new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for a back disability.  

A January 2008 Board decision found new and material evidence 
had been submitted and reopened the Veteran's entitlement to 
service connection for a back disability.  The Board remanded 
the Veteran's claim for further development.  


FINDING OF FACT

Clear and unmistakable evidence demonstrates that a back 
disability existed before the Veteran entered into active 
duty and did not undergo an increase in severity while in 
service.  


CONCLUSION OF LAW

The presumption of soundness at service entry has been 
rebutted; back disability pre-existed service and was not 
aggravated therein.  38 U.S.C.A. § 1111, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.306(a) (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist  

In June 2005 and March 2006 letters the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the Veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  In the June 2005 letter, the AOJ notified 
the Veteran of information and evidence necessary to 
substantiate his claim for service connection (and to reopen 
his claim for service connection).  He was notified of the 
information and evidence that VA would seek to provide and 
the information and evidence that he was expected to provide.  
The March 2006 letter also informed the Veteran of the 
process by which initial disability ratings and effective 
dates are assigned.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Veteran has been able to 
participate effectively in the processing of his claims.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  In July 2008, the Veteran sent in 
a response to his VCAA notice stating he had no other 
evidence to submit.  The Veteran has received a VA 
examination in conjunction with his claim.  The Board is 
satisfied that VA has complied with its duty to assist the 
Veteran in the development of the facts pertinent to the 
claim.  

II.  Legal Criteria 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2008).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

A veteran is presumed to be in sound condition when examined 
and accepted into service except for defects or disorders 
noted at that time.  38 U.S.C.A. § 1111 (West 2002).  The 
presumption is rebutted where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  "[T]he Government must show clear and unmistakable 
evidence of both a preexisting condition and a lack of in-
service aggravation to overcome the presumption of soundness 
. . ." Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004); see VAOPGCPREC 3-2003 (July 16, 2003) (cited at 69 
Fed. Reg. 25,178 (May 5, 2004)).  

A pre-existing injury or disease is considered to have been 
aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  VA bears the burden to rebut the presumption of 
aggravation in service.  Laposky v. Brown, 4 Vet. App. 331, 
334 (1993).  However, aggravation is not conceded where the 
disability underwent no increase in severity during service 
based on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993).  It is "a lasting worsening of the 
condition" that is required, meaning a worsening that 
existed not only at the time of separation but one that still 
exists currently.  Routen v. Brown, 10 Vet. App. 183, 189 n. 
2 (1997).  



III.  Analysis

At the September 2007 Board hearing, the Veteran essentially 
contended that he was injured during basic training and that 
this injury either was the cause of his current back 
disability or aggravated it.  (Board hearing transcript, p 
3.)  At the Veteran's March 2008 VA examination he stated he 
jumped off the tailgate of a truck and was unable to walk 
afterward.  

The claims file contains several records pertinent to the 
Veteran's back condition before service.  A letter dated 
August 1960 written by a private doctor to an attorney 
details the Veteran's current physical condition after he was 
hit by a car in December 1959.  The Veteran had pain in his 
lower back and numbness around his right knee.  He also 
complained of back pain discomfort prior to the December 1959 
incident.  Physical examination revealed tenderness in the 
left lower back.  The doctor concluded that the Veteran's 
prognosis was good and no disability should result from this 
injury.  

Another partial medical record from a private doctor, dated 
December 1966, shows the Veteran strained his lower back 
after lifting something heavy at work.  This condition showed 
improvement after follow-up.  

The Veteran's pre-induction examination, dated November 1966, 
was silent for findings or reports of defects.  Service 
treatment records dated February 11th and 18th 1967 show the 
Veteran complained of recurrent low back pain.  The records 
note the Veteran had a prior automobile accident and an X-ray 
showed non-union of a chip fracture of the third left lumbar 
vertebra.  A March 1967 orthopedic clinic note shows that the 
Veteran stated he had been hit by an automobile in 1960, he 
had been routinely seen by physicians for care, and prior to 
active duty he did not participate in athletics.  After a 
physical examination and a review of the X-rays, the 
diagnosis was non-union of the inferior articular process on 
the left, third lumbar vertebrae.  The Veteran was 
essentially recommended for separation.  A March 23, 1967 
medical board report reiterated the orthopedic note findings.  

An undated, partial private doctor letter (likely from April 
1967) discusses X-rays obtained from another doctor's office 
as follows:  

These X-rays are dated 1/15/67.  The X-rays of 
the spine are unremarkable except for a few minor 
points, one being slight increase in lumbar 
lordosis.  Another being an anomalous development 
of the tip of the inferior facet of L-3.  Also, 
there is a mild pseudoarthrosis between the 
spinous processes of S-1 and S-2.  There are 
asymmetrical facets with a high-riding S-1 on the 
right side.  

The private doctor goes on to state that the Veteran's 
recurrent lumbosacral sprain is of questionable etiology and 
mentions that the doctor requested the Veteran's X-rays from 
the Army.  

A November 1967 letter from a private doctor chronicled the 
Veteran's condition throughout October 1967; X-rays showed no 
evidence of fracture or dislocation.  A November 1967 
hospital discharge summary shows the Veteran had a lumbar 
myelogram and was diagnosed with a herniated disc, L5-S1.  It 
was noted that three weeks prior, the Veteran had an obvious 
foot drop.  

A December 1967 letter states that the Veteran was doing 
well, although weakness persisted in his foot and toes.  A 
follow up letter later that month, in response to the 
attorney's question about how much permanent disability the 
Veteran had, states: "It is my feeling, on the basis of the 
myelogram and his symptomatology, that the patient does have 
a 10-15 percent permanent partial disability referable to the 
disc protrusion with nerve root compression."  

A March 1968 certificate from another physician reads that 
the Veteran had low back pain following a car accident in 
1965.  It is unclear if there was another car accident or if 
this refers to the Veteran's earlier incident from when he 
was hit by a car.  The certificate also states the Veteran 
had a "recurrence" in 1966 and he had no neurological 
deficit.  Muscular weakness was noted, although X-rays were 
negative.  The diagnosis was low back muscle strain.  

VA medical records from June 2005 and February 2006 note the 
Veteran had prior disc surgery with improved foot drop.  

A March 2008 VA examination report shows the examiner 
reviewed the entire file and summarized the Veteran's past 
medical history.  The Veteran was given an objective physical 
examination, where he demonstrated normal range of motion.  
The examiner noted the lumbar spine had a loss of normal 
lumbar lordosis, grade 1 anterolisthesis, and multilevel 
degenerative disease with intervertebral disc narrowing.  A 
bone imaging study showed degenerative changes of the lower 
cervical spine as well as the costobertebral joints of the 
knees and feet.  

The examiner's diagnosis was trauma to the lumbar back and 
right leg prior to military service resulting in symptoms of 
left lumbar back pain and right lower extremity numbness.  
The examiner determined that the Veteran's back injury was 
subsequently diagnosed as a chip fracture of the third lumbar 
vertebrae which progressed to left L4-5 radiculopathy that 
was treated by lumbar discectomy.  The examiner stated: 
"Based upon review of the medical evidence in the C. file, 
and interview and examination of the Veteran, it is likely 
that the Veteran injured his back prior to military service, 
and that the condition resulting in subsequent back 
disability pre-existed the service."  The examiner 
acknowledged the Veteran's contentions that he experienced 
back pain during service when he stepped off the back of a 
truck, but stated that it was not likely that the Veteran's 
back condition increased in severity as a result of active 
service or is related to active service.  The examiner based 
his rationale for this opinion on the well-documented low 
back and right lower extremity symptoms, examination findings 
prior to military service (including the abnormal January 
1967 X-ray), and "the fact that the subsequent progression 
of the Veteran's condition is entirely consistent with the 
injuries that occurred prior to military service."  

As the Veteran's pre-induction report of medical history and 
examination showed no defects, he is entitled to the 
presumption of soundness at entry into active service.  The 
Board must consider if the presumption of soundness is 
rebutted by clear and unmistakable evidence that the 
Veteran's disability existed before service and was not 
aggravated by service.  

Taking all the evidence into consideration, the Board finds 
that the Veteran's disability existed before service.  The 
August 1960 letter documents that the Veteran was hit by a 
car and suffered a back injury.  The March 1968 certificate 
and the December 1966 private medical record shows the 
Veteran received ongoing treatment for his back prior to 
service.  Service treatment records show the Veteran was in 
the service for less than two weeks when he complained of 
back pain and told clinicians he had suffered injury when hit 
by a car.  This information, combined with the March 2008 VA 
examiner's opinion that the Veteran had back disability prior 
to military service shows that the Veteran's back disability 
pre-existed his service.  

Next, the Board must determine whether the back disability 
was aggravated in service.  A lack of aggravation may be 
shown by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the pre-existing 
condition.  VAOPGCPREC 3-2003.  For this determination, the 
Board relies on the March 2008 VA examiner's opinion that it 
was not likely that the Veteran's back condition increased in 
severity as a result of active service or was even related to 
active service.  As the examiner stated in the report, the 
rationale for this opinion is based on symptoms documented 
before service, examinations before service, and the 
consistency of the progression of the Veteran's back 
disability.  The examiner pointed out the January 15, 1967 X-
ray findings (mentioned in the undated or April 1967 letter) 
in particular showed abnormalities before the Veteran entered 
service on January 30, 1967.  There is no competent evidence 
that the Veteran's disability worsened during service.  For 
these reasons, the Board finds the Veteran's back disability 
was not aggravated during the Veteran' relatively brief tour 
of service.  

The Veteran and his brother both testified during the 
September 2007 Board hearing about his symptoms.  While they 
are competent to relate what they witnessed, as laypersons, 
they have no competence to give a medical opinion or 
diagnosis or etiology of a disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  The complaints of increased 
pain in service (which the Veteran is competent to describe) 
have not been associated with any increase in pathology.  The 
March 2008 VA examiner specifically indicated that this did 
not represent any permanent increase in back pathology.  

In sum, the Board finds that the presumption of soundness in 
this case has been rebutted by clear and unmistakable 
evidence that the Veteran's back disability existed prior to 
service and was not aggravated by service.  See 38 U.S.C.A. 
§ 1111; Wagner, 370 F.3d at 1096; VAOPGCPREC 3-2003.  As the 
current back disability does not owe its etiology to service, 
compensation is not warranted.  


ORDER

Service connection for a back disability is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


